14 F.3d 594
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis R. GREENE, Plaintiff-Appellant,v.ALBEMARLE-CHARLOTTESVILLE JOINT SECURITY COMPLEX, Defendant-Appellee.
No. 92-7247.
United States Court of Appeals, Fourth Circuit.
Submitted April 30, 1993.Decided Dec. 20, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.
Curtis R. Greene, appellant pro se.
George H. Gilliam, Page O. Gilliam, Paxson, Smith, Gilliam & Scott P.C., for appellee.
W.D.Va.
AFFIRMED.
Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Curtis R. Greene appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.1  Accordingly, we affirm on the reasoning of the district court regarding Greene's failure to comply with the court's order.2  Greene v. AlbemarleCharlottesville Joint Security Complex, No. CA-92-282-R (W.D. Va.  Dec. 7, 1992);   see Ballard v. Carlson, 882 F.2d 93 (4th Cir.1989), cert. denied, 493 U.S. 1084 (1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 Appellee's motion to dismiss is denied


2
 Greene's failure to name a proper party as Defendant was not grounds for dismissal.   Gordon v. Leeke, 574 F.2d 1147, 1152-53 (4th Cir.), cert. denied, 439 U.S. 970 (1978)